It is well settled that “a court order to obtain a blood sample of a suspect may issue provided the People establish (1) probable cause to believe the suspect has committed the crime, (2) a ‘clear indication’ that relevant material evidence will be found, and (3) the method used to secure it is safe and reliable” (Matter of Abe A., 56 NY2d 288, 291 [1982]). The People satisfactorily established each of these elements. Upon balancing the seriousness of the crime, the importance of the evidence to the investigation, and the unavailability of less intrusive means of obtaining the evidence, on the one hand, against a concern for the petitioner’s constitutional right to be free from bodily intrusion on the other (id.), we conclude that the petitioner failed to demonstrate “a clear legal right to the extraordinary remedy of prohibition” (Matter of DeFilippo v Rooney, 46 AD3d 681, 682 [2007]). Spolzino, J.P., Miller, Dillon and McCarthy, JJ., concur.